Citation Nr: 1746654	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  15-42 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for high cholesterol (hyperlipidemia).

2.  Entitlement to a rating in excess of 60 percent for prostate cancer, to include whether the reduction of the evaluation from 100 percent to 60 percent, effective November 1, 2013, was proper.


	ATTORNEY FOR THE BOARD	

S. Schick, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1961 to October 1980.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a May 2012 rating decision, the RO denied entitlement to a compensable disability rating for prostatectomy scar; denied entitlement to a compensable disability rating for bilateral hearing loss; denied entitlement to a disability rating in excess of 40 percent for chronic low back strain with degenerative disc disease; and denied entitlement to service connection for hypertensive condition.  In September 2012, the Veteran submitted a notice of disagreement with respect to the decision. Subsequently, a January 2016 statement of the case (SOC) was issued that denied entitlement to a compensable disability rating for prostatectomy scar; denied entitlement to a compensable disability rating for bilateral hearing loss; denied entitlement to a disability rating in excess of 40 percent for chronic low back strain with degenerative disc disease; and denied entitlement to service connection for hypertensive condition.  The Veteran filed a February 2016 VA Form 9 Substantive Appeal.  As these issues have not been certified to the Board, the Board does not take jurisdiction of these matters and they shall not be addressed by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).








FINDINGS OF FACT

1.  High cholesterol (hyperlipidemia) is not a disability within the meaning of the applicable legislation.

2.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction in this case, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

3.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed in this case.

4.  From November 1, 2013 forward, the Veteran's prostate cancer residuals have been manifested by requiring the wearing of absorbent materials that must be changed more than four times per day and daytime interval voiding between one and two hours. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for high cholesterol (hyperlipidemia) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The reduction in the rating for prostate cancer residuals from 100 percent to 60 percent effective November 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for a rating in excess of 60 percent from November 1, 2013, forward for prostate cancer residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.14, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A March 2012 notice letter satisfied the duty to notify with regard to the claim for high cholesterol.  

With respect to the rating reduction, disagreements with a reduction in rating are governed by a separate set of notice requirements.  38 C.F.R. § 3.105(e).  When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must then be notified of the contemplated action and the detailed reasons therefore and given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  

The Veteran must be also informed of the right to a predetermination hearing, if requested within 30 days.  38 C.F.R. § 3.105(i)(1).  If additional evidence is not received and a predetermination hearing is not requested within the applicable time periods, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran.  38 C.F.R. § 3.105(e), (i).
In the present case, the rating reduction results in a reduction of compensation benefits, and therefore VA must comply with the applicable notice requirements.  38 C.F.R. § 3.105(e).  

In a July 2012 Notification Letter, the Veteran was informed of the proposed reduction, the type of evidence that should be submitted to prevent the reduction, the 60 day period for the submission of evidence, and of the right to request a predetermination hearing within 30 days.  A May 2012 proposed rating decision outlined in detail the material facts and the reasons behind the proposed reduction.  The Veteran was allowed the 60 day period to submit evidence, and no request for a predetermination hearing was submitted.  After allowing the Veteran the appropriate time periods to submit evidence or request a hearing, VA properly provided written notice of the final action in the form of an August 2013 rating decision, which reduced the Veteran's rating from 100 percent to 60 percent.  In that rating decision, the RO notified the Veteran of the final decision, as well as the rationale and evidence supporting it.  As VA provided proper notice of the proposed rating and the right to a predetermination hearing, allowed the requisite period of time for the submission of additional evidence and notified the Veteran of the final decision, VA has satisfied the notice requirements for a rating reduction.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination in April 2012 for his prostate cancer claim.  The Board notes that the Veteran has not been provided with a VA examination in connection with his claim for service connection for high cholesterol (hyperlipidemia).  A VA examination is only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As high cholesterol (hyperlipidemia) is not a disability for which compensation is warranted, no examination is necessary.

Accordingly, the Board will address the merits of the claims.






	II.  High Cholesterol 

Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303. 

Analysis 

The Veteran filed an April 2012 claim for service connection for high cholesterol (hyperlipidemia).  He contends that his high cholesterol development is associated with Agent Orange and herbicide exposure in Vietnam.  

The Board notes that high cholesterol or hyperlipidemia is a laboratory finding and is not considered to be a disability for VA purposes.  It is noted that hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  Elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  
Additionally, the Board observes that the term "disability" as used for VA purposes refers to impairment of earning capacity and, here, there is no evidence of record suggesting the Veteran's elevated cholesterol causes any impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent proof of a present disability there can be no valid claim).

The Board observes the general medical literature that the Veteran submitted along with his November 2015 Form 9.  Of note, the Veteran highlighted "cholesterol plaque can build up in the arteries of the heart and cause 'ischemia.'"  The Board notes that the Veteran did not file a claim for ischemic heart disease.  Moreover, he has not been diagnosed with such.  Therefore, this medical literature is not probative evidence in support of his claim.

As high cholesterol (hyperlipidemia) is a laboratory result and does not represent a disability, the Board finds that service connection for high cholesterol must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      III.  Residuals of Prostate Cancer

A. Rating Reduction 

Legal Criteria and Analysis

From August 18, 2003, until November 1, 2013, a 100 percent rating was assigned for the Veteran's prostate cancer, status post radical prostatectomy with residual urinary incontinence and impotence.  Since November 1, 2013, the Veteran's prostate cancer residuals have been rated as 60 percent disabling, based on voiding dysfunction.  The Veteran appealed the August 2013 rating decision that reduced his disability rating for prostate cancer from 100 to 60 percent, effective November 1, 2013.
Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (finding that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).

The Veteran's 100 percent and 60 percent evaluations were assigned under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system, which assigns a 100 percent for active malignancy and then assigns an evaluation for residuals following active malignancy under the appropriate criteria based on whichever genitourinary dysfunction predominates.

A Note after Diagnostic Code 7528 provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, such as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.

In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 100 percent ratings, are not applicable in this case.  In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the temporal element of Diagnostic Code 7528.  In short, the rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528, which it did as outlined in the duty to assist section. 

B. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.   

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board also concludes that there is no evidentiary basis for continuance of the 100 percent rating for prostate cancer under Diagnostic Code 7528 after October 31, 2013.  See 38 C.F.R. § 4.7.  He is no longer receiving treatment, which is the requirement for a 100 percent disability rating.  See April 2012 VA examination.  But the question remains as to whether a higher rating is warranted for residuals of the Veteran's prostate cancer.

The Veteran contends he is entitled to a rating in excess of 60 percent for residuals of prostate cancer. 

The Veteran's prostate cancer is rated under Diagnostic Code 7528, covering malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a rating of 100 percent is warranted for a malignant neoplasm.  Id.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating.  Id.  If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction.  Id.  

The Veteran's residuals of prostate cancer are currently rated at 60 percent based on voiding dysfunction.  Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  A 60 percent rating is warranted for urine leakage when there is use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.  This is the highest available rating for residuals of prostate cancer based on voiding dysfunction.  Id.  As the Veteran has already been assigned the highest possible rating based on voiding dysfunction, the Board finds that an increased rating in excess of 60 percent based on voiding dysfunction is not warranted.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.  The Veteran was afforded an April 2012 VA prostate cancer examination.  The examination report revealed that the Veteran had a diagnosis of adenocarcinoma of the prostate in remission.  Moreover, the examination report revealed that the Veteran's treatment was completed and was currently in watchful waiting status.  The examination report indicated that the Veteran had voiding dysfunction post-surgical complication and the voiding dysfunction caused urine leakage that required absorbent material which must be changed more than four times per day.  The voiding dysfunction did not require the use of an appliance.  The voiding dysfunction caused increased urinary frequency with daytime voiding interval between one and two hours.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  The Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Accordingly, the Veteran's voiding dysfunction is the predominant dysfunction, and any residuals of prostate cancer that are present must be rated according to the rating criteria for voiding dysfunctions.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  A rating higher than 60 percent is not available under the evaluations for voiding dysfunctions.  38 C.F.R. § 4.115a, Voiding Dysfunctions. 

Further, even assuming voiding dysfunction is not the predominant dysfunction, there is no competent lay or medical evidence that the Veteran has renal dysfunction characterized by any of the symptomatology corresponding with 80 percent or 100 percent ratings for renal failure.  See 38 C.F.R. § 4.115a, Renal Dysfunction.  As such, the preponderance of the evidence is against a higher rating under the rating criteria for renal dysfunction.  Finally, there is no competent lay or medical evidence showing that the Veteran has active neoplasms of the genitourinary system, with the April 2012 VA examiner specifically noting that the cancer was in remission.  As such, a 100 percent rating for malignant neoplasms of the genitourinary system under Diagnostic Code 7528 is not warranted.

All potentially applicable diagnostic codes have been considered, and there is no basis on which to assign an evaluation in excess of 60 percent for the Veteran's residuals of prostate cancer.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  As the preponderance of the evidence is against the claim, the benefit-of-reasonable doubt rule is not for application.  For these reasons, the claim is denied.


ORDER

Service connection for high cholesterol (hyperlipidemia) is denied.  

The reduction in rating of service-connected prostate cancer from 100 percent to 60 percent effective November 1, 2013, was proper.

Entitlement to a rating in excess of 60 percent for residuals of prostate cancer from November 1, 2013, forward is denied.    




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


